Exhibit 8.1 Name of Significant Subsidiary Country of Incorporation Portion of Ownership Interest Banksy Shipping Company Limited Liberia 100% Britto Shipping Company Limited Liberia 100% Hongbo Shipping Company Limited Liberia 100% Indiana R Shipping Company Limited Liberia 100% Jeke Shipping Company Limited Liberia 100% Lichtenstein Shipping Company Limited Liberia 100% Top Tanker Management Inc. Marshall Islands 100% Top Tankers (U.K.) Limited* England and Wales 100% Warhol Shipping Company Limited Liberia 100% *Dissolved in January 2013
